—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered April 4, 2000, convicting him of sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*460The defendant failed to preserve for appellate review his argument that the prosecutor’s comments during summation deprived him of a fair trial. In any event, that argument is without merit. Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.